J-S67033-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    MELVIN MCLAUGHLIN                          :
                                               :
                      Appellant                :         No. 2422 EDA 2016

                  Appeal from the PCRA Order October 26, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0005840-2011,
               CP-51-CR-0005846-2011, CP-51-CR-0012910-2010


BEFORE:       GANTMAN, P.J., MUSMANNO, J., and STEVENS*, P.J.E.

MEMORANDUM BY GANTMAN, P.J.:                           FILED NOVEMBER 22, 2017

        Appellant, Melvin McLaughlin, appeals nunc pro tunc from the order

entered in the Philadelphia County Court of Common Pleas, which denied his

first petition filed under the Post Conviction Relief Act (“PCRA”).1 We affirm.

        In its opinion, the PCRA court fully and correctly sets forth the relevant

facts and procedural history of his case.          Therefore, we have no need to

restate them. We add the court sentenced Appellant at Docket No. 12910-

2010     to   seventeen     and    one-half    (17½)    to   thirty-five   (35)   years’

incarceration for attempted murder and concurrent terms of two and one-

half (2½) to five (5) years’ incarceration for possession of a firearm


____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S67033-17


prohibited and two and one-half (2½) to five (5) years’ incarceration for

carrying a firearm in public in Philadelphia. At Docket No. 5840-2011, the

court sentenced Appellant to five (5) to ten (10) years’ imprisonment for

receiving stolen property concurrent to the attempted murder sentence. At

Docket No. 5846-2011, the court sentenced Appellant to two and one-half

(2½) to ten (10) years’ incarceration for prohibited possession of a firearm

consecutive to the attempted murder sentence. On the remaining charges

at Docket No. 5846-2011, the court sentenced Appellant to three and one-

half (3½) to seven (7) years’ imprisonment for firearms not to be carried

without a license and two and one-half (2½) to five (5) years’ imprisonment

for carrying firearms in public in Philadelphia concurrent to the attempted

murder sentence.       The court sentenced Appellant to an aggregate term of

twenty (20) to forty-five (45) years’ incarceration.

       The PCRA court dismissed Appellant’s PCRA petition on October 26,

2015.2 Appellant filed on November 20, 2015, a pro se application to: (i)

appeal the dismissal of his PCRA petition; (ii) proceed in forma pauperis; and

(iii) have appellate counsel appointed.          On May 12, 2016, the PCRA court

granted Appellant’s petition and permitted him to file a notice of appeal
____________________________________________


2
  The record does not contain an order issuing appropriate notice per
Pa.R.Crim.P. 907 prior to the court’s dismissal of Appellant’s PCRA petition.
Appellant has not raised this issue on appeal, so he waived any defect in
notice. See Commonwealth v. Taylor, 65 A.3d 462 (Pa.Super. 2013)
(explaining appellant’s failure to challenge lack of Rule 907 notice results in
waiver of claim).



                                           -2-
J-S67033-17


within 30 days of court-appointed counsel’s entry of appearance.                  Counsel

entered his appearance on June 29, 2016, and Appellant timely filed a notice

of appeal nunc pro tunc on July 26, 2016.

      Appellant raises one issue for our review:

         DID THE PCRA COURT ERR WHEN IT DISMISSED
         APPELLANT[’S] POST CONVICTION RELIEF ACT PETITION
         AND DENIED HIM RELIEF REQUESTED IN THE FORM OF
         PERMISSION TO WITHDRAW HIS GUILTY PLEA, OR, IN
         THE ALTERNATIVE, AN EVIDENTIARY HEARING?

(Appellant’s Brief at 2).

      Our standard of review of the denial of a PCRA petition is limited to

examining    whether        the   evidence    of   record    supports     the      court’s

determination    and    whether       its    decision   is   free    of   legal     error.

Commonwealth v. Conway, 14 A.3d 101, 108 (Pa.Super. 2011), appeal

denied, 612 Pa. 687, 29 A.3d 795 (2011). This Court grants great deference

to the findings of the PCRA court if the record contains any support for those

findings. Commonwealth v. Boyd, 923 A.2d 513, 515 (Pa.Super. 2007),

appeal denied, 593 Pa. 754, 932 A.2d 74 (2007).                     We give no such

deference, however, to the court’s legal conclusions.           Commonwealth v.

Ford, 44 A.3d 1190, 1194 (Pa.Super. 2012). A petitioner is not entitled to a

PCRA hearing as a matter of right; the PCRA court can decline to hold a

hearing if there is no genuine issue concerning any material fact, the

petitioner is not entitled to PCRA relief, and no purpose would be served by

any further proceedings.          Commonwealth v. Hardcastle, 549 Pa. 450,


                                            -3-
J-S67033-17


454, 701 A.2d 541, 542-43 (1997).

      Appellant     argues    plea   counsel’s     ineffective    assistance    induced

Appellant to enter an unknowing, unintelligent, and involuntary guilty plea.

Appellant submits he entered his guilty plea based on plea counsel’s belief

the court would impose a maximum aggregate sentence of thirteen (13)

years’ imprisonment if Appellant pled guilty. Appellant avers the PCRA court

erred when it failed to hold an evidentiary hearing. Appellant concludes this

Court should permit Appellant to withdraw his guilty plea or, alternatively,

remand for the PCRA court to conduct an evidentiary hearing. We disagree.

      The     law   presumes      counsel    has   rendered      effective   assistance.

Commonwealth v. Gonzalez, 858 A.2d 1219 (Pa.Super. 2004), appeal

denied, 582 Pa. 695, 871 A.2d 189 (2005).                 To prevail on a claim of

ineffective   assistance     of   counsel,    a    petitioner    must   show,     by   a

preponderance of the evidence, ineffective assistance of counsel, which, in

the circumstances of the particular case, so undermined the truth-

determining process that no reliable adjudication of guilt or innocence could

have taken place. Commonwealth v. Turetsky, 925 A.2d 876 (Pa.Super.

2007), appeal denied, 596 Pa. 707, 940 A.2d 365 (2007).                 The petitioner

must demonstrate: “(1) the underlying claim is of arguable merit; (2)

…counsel had no reasonable strategic basis for his…action or inaction; and

(3) but for the errors and omissions of counsel, there is a reasonable

probability that the outcome of the proceedings would have been different.”


                                        -4-
J-S67033-17


Id. at 880. “The petitioner bears the burden of proving all three prongs of

the test.”   Id.   “If a petitioner fails to plead or meet any elements of the

[ineffectiveness] test, his claim must fail.” Commonwealth v. Burkett, 5
A.3d 1260, 1272 (Pa.Super. 2010). See also Commonwealth v. Chmiel,

612 Pa. 333, 362, 30 A.3d 1111, 1128 (2011) (explaining boilerplate

allegations and bald assertions of no reasonable basis and/or ensuing

prejudice cannot satisfy petitioner’s burden of proving ineffectiveness).

      “Allegations of ineffectiveness in connection with the entry of a guilty

plea will serve as a basis for relief only if the ineffectiveness caused the

defendant to enter an involuntary or unknowing plea.” Commonwealth v.

Moser, 921 A.2d 526, 531 (Pa.Super. 2007) (quoting Commonwealth v.

Hickman, 799 A.2d 136, 141 (Pa.Super. 2002)).            “Where the defendant

enters his plea on the advice of counsel, the voluntariness of the plea

depends on whether counsel’s advice was within the range of competence

demanded of attorneys in criminal cases.” Moser, supra. Pennsylvania law

does not require the defendant to “be pleased with the outcome of his

decision to enter a plea of guilty[; a]ll that is required is that his decision to

plead guilty be knowingly, voluntarily and intelligently made.” Id. at 528-

29. Mere disappointment in the sentence does not constitute the necessary

“manifest injustice” to render the defendant’s guilty plea involuntary.

Commonwealth v. Pollard, 832 A.2d 517, 522 (Pa.Super. 2003).                 See

also Commonwealth v. Kelly, 5 A.3d 370, 377 (Pa.Super. 2010), appeal


                                      -5-
J-S67033-17


denied, 613 Pa. 643, 32 A.3d 1276 (2011) (reiterating principle that courts

discourage entry of plea as sentence-testing device).

     The Pennsylvania Rules of Criminal Procedure mandate that pleas be

taken in open court, and require the court to conduct an on-the-record

colloquy to ascertain whether a defendant is aware of his rights and the

consequences of his plea.     Commonwealth v. Hodges, 789 A.2d 764

(Pa.Super. 2002).       Specifically, the court must confirm a defendant

understands: (1) the nature of the charges to which he is pleading guilty;

(2) the factual basis for the plea; (3) his right to trial by jury; (4) the

presumption of innocence; (5) the permissible ranges of sentences and fines

possible; and (6) that the judge is not bound by the terms of the agreement

unless he accepts the agreement. Commonwealth v. Watson, 835 A.2d
786 (Pa.Super. 2003).

     A guilty plea will be deemed valid if the totality of the circumstances

surrounding the plea shows that the defendant had a full understanding of

the nature and consequences of his plea such that he knowingly and

intelligently entered the plea of his own accord.       Commonwealth v.

Fluharty, 632 A.2d 312, 314-15 (Pa.Super. 1993).          Pennsylvania law

presumes the defendant is aware of what he is doing when he enters a guilty

plea, and the defendant bears the burden to prove otherwise.       Pollard,

supra at 523. A defendant who pleads guilty is bound by the statements he

makes while under oath, “and he may not later assert grounds for


                                    -6-
J-S67033-17


withdrawing the plea which contradict the statements he made at his plea

colloquy.” Id.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Ellen Ceisler,

we conclude Appellant’s issue merits no relief.      The PCRA court opinion

comprehensively discusses and properly disposes of the question presented.

(See PCRA Court Opinion, filed October 27, 2016, at 4-11) (finding: in his

Rule 1925(b) statement, Appellant baldly asserted PCRA court error without

reasons why PCRA court erred; therefore, Appellant waived his issue for

appellate review; moreover, even if Appellant had properly preserved his

issue, it would not merit relief; at trial, Appellant expressed desire to plead

guilty after Victim took stand and identified Appellant as shooter; court

conducted adequate guilty plea colloquy on record; during colloquy, court

informed Appellant of gravity of decision to plead guilty and nature of his

open plea, and Appellant did not hesitate; Appellant confirmed he

understood consequences of choice to plead guilty; Appellant signed three

separate written guilty plea colloquies, which expressly indicated plea was

open; Appellant expressed no shock when court explained to Appellant his

potential sentence; Appellant affirmed he understood his limited avenues of

appeal from judgment of sentence after pleading guilty; court determined

Appellant knew there was no plea bargain presented and made knowing,

intelligent, and voluntary decision to plead guilty; court properly dismissed


                                     -7-
J-S67033-17


Appellant’s PCRA petition without hearing).         We accept the PCRA court’s

rationale.

      Further, Appellant’s claim amounts to an attempt to withdraw his

guilty plea because he is dissatisfied with his sentence.            Appellant’s

disappointment does not warrant relief. See Pollard, supra. If the court

had exercised its discretion to impose each sentence consecutively,

Appellant’s aggregate sentence would have been thirty-six (36) to seventy-

seven (77) years’ incarceration. See Commonwealth v. Lloyd, 878 A.2d
867, 873 (Pa.Super. 2005), appeal denied, 585 Pa. 687, 887 A.2d 1240

(2005) (stating: “The imposition of consecutive rather than concurrent

sentences lies within the sound discretion of the sentencing court”).

Instead, the court imposed concurrent sentences to give Appellant an

aggregate sentence of twenty (20) to forty-five (45) years’ incarceration.

For   the    foregoing   reasons,   the    record     demonstrates   Appellant’s

ineffectiveness claim lacks arguable merit, and Appellant is not entitled to

relief. See Burkett, supra; Turetsky, supra. Accordingly, we affirm on

the basis of the PCRA court’s opinion.

      Order affirmed.




                                     -8-
J-S67033-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2017




                          -9-
                                                                                          Circulated 10/30/2017 02:41 PM




                                    IN THE COURT OF COMMON PLEAS
                               FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                        CRIMINAL TRIAL DIVISION




COMMONWEAL                     TH OF PENNSYLVANIA            :    SUPERIOR COURT
                                                                  2422 EDA 2016
                      v.
                                                                  COURT OF COMMON PLEAS
                                                                  ci>=-sf-cR-boii9ib-ioio · -
MELVIN MCLAUGHLIN
CP-51-CR-0012910-2010Cotnm.v. Mclaughlin, Melvin
                  Opinion
                                                                  CP-51-CR-0005840-2011
                                                                  CP-51-CR-0005846-2011         FILED
                                                                                                OCT 2 7-:2016
                                                        OPINION                            Criminal Appeals Unit
     11111111111111111111111                                                             First Judicial District of PA
              7517956091
ELLEN CEISLER, J,                                                        DATE: October 28, 2016



I.          FACTS AND PROCEDURAL                      HISTORY
            The instant appeal, filed by Petitioner-Appellant Melvin McLaughlin ('~Appellant") on July
26, 2016, stems from This Court's October 26, 2015 Order granting the Commonwealth of
Pennsylvania's             ("Commonwealth")        Motion to Dismiss Appellant's Amended Petition for Post-
Conviction Relief ("Amended Petition") without an evidentiary hearing. As will be discussed in
detail supra, the sole argument raised on appeal by Appellant is without merit and, accordingly,
This Court respectfully requests that his PCRA appeal be denied.


            The relevant facts in this matter are as follows:
            On January 20, 2010, at approximately 1 :15 PM, near the intersection ofN. 671h Street and
            Landsdowne Avenue in Philadelphia, Appellant shot the victim Rasheed Teel point blank
            28 times and left him lying on the street critically wounded and bleeding to death. This
            vicious unprovoked shooting occurred in broad daylight, on a residential street, in close
            proximity to an elementary school where children were playing outside. The motive for
            this shooting? The Appellant was not satisfied with the cough syrup that the victim had
            sold Appellant earlier in the day.
            Due to the heroic efforts and skills of the medical team at the Hospital of the University of
            Pennsylvania, the victim miraculously survived and was able to identify the Appellant as
            the shooter. The Appellant was arrested for the shooting on May 8, 2010, and eventually
            posted bail on February 1 7, 2011. On April 8, 2011, just seven weeks after being released
       from custody, police officers from the Fugitive Unit of Philadelphia Southwest Detectives
       saw Appellant near N. soth and Diamond Streets in Philadelphia. The officers knew that
       Appellant was wanted on a warrant for absconding from probation. When they attempted
       to apprehend the Appellant, they observed him remove a handgun from his waist area and
       then flee. The officers apprehended the Appellant and recovered the gun, which was a
       loaded nine millimeter handgun. The handgun's serial number matched a gun that had been
       reported stolen during a burglary on June 10, 2010. N.T. 8/8/11 at 13-14. This incident was
       the factual basis for the two additional guilty pleas entered into by the Appellant at his
       sentencing.
       Despite the fact that Mr. Teel initially cooperated with the police in their investigation of
       the shooting and identified the Appellant as the shooter, Mr. Teel "went south" at the
       subsequent preliminary hearing and recanted his earlier identification of the Appellant. It
       appeared that Mr. Teel was no longer going to cooperate with the prosecution of this case ...
       The Commonwealth believed that the victim was going to recant from his earlier statement
       in which he identified the Appellant as the shooter. However, in front of the jury [on April
       20, 2011 ], the victim in fact testified unequivocally that Appellant was the person who shot
       him. The reasons for the victim's change of heart became evident at trial and in the victim
       impact statement that was offered at the sentencing hearing. Mr. Teel was tired of the
       violence in his community (his son had been shot in the head in an unrelated incident) and
       he felt it was his moral obligation to tell the truth. Id. at 22-23. It was only after Mr. Teel
       testified at trial that Appellant decided to terminate the jury, plead guilty, and to consolidate
       his open cases.
Trial Court Opinion, 12/19/11 at 3-5.

       On August 8, 2011, the ttial court sentenced Appellant to 17Yi to 35 years of imprisonment
       at Docket No.12910-2010, on the charge of Attempted Murder, and a consecutive 2Y2 to 10
       years on the charge of Prohibited Possession of a Firearm at Docket No. 5846-2011. The
       sentences on all of the remaining charges were ordered to run concurrently, with the
       exception of conspiracy and possession of an instrument of crime, which received no
       further penalty. Trial Court Opinion, 12/19/11, at 1-2. Thus, Appellant received an
       aggregate sentence of 20 to 45 years of imprisonment. Appellant filed a post-sentence
       motion on August 17, 2011, which the trial court denied on September 21, 2011.
Superior Court Opinion, 8/17/12 at 3.

        On September 1, 2011, Appellant filed an appeal with the Superior Court.1 Following this

Court's instructions, Appellant then submitted a Statement of Errors, in which he raised the

following issues:

        1. Was the trial court's sentence excessive?


IAppellant's appeal was procedurally improper, as This Court had not ruled upon his post-sentence motion
at the time the appeal was filed; however, this Court ignored that issue and subsequently filed an opinion
addressing the substance of said appeal. See Trial Court Opinion. 12/19/11 at 2-3.

                                                     2
          2. Did the trial court abuse it's [sic] discretion when during plea negotiations that took
             place in the middle of trial, the trial court made promises through prior counsel that the
             court would, if defendant entered into an open plea and consolidated his other open
             cases via Pennsylvania Rule of Criminal Procedure 701, sentence defendant to not more
             than 13 years on CP 51 CR 0012910-2010 and concurrent sentences on each of his
             other two matters, and trial court (sic) did not sentence defendant according to those
             promises, but instead sentenced defendant to 17 1/2 to 35 years incarceration plus a
             consecutive 2 1/2 to 5 incarceration on the additional cases?
Direct Appeal Statement of Errors at 1. At some point thereafter, Appellant dropped the latter issue
and chose to seek appellate relief only on the basis of the former. See Superior Court Opinion,
8/17/12 at 4. The Superior Court ultimately affirmed This Court on August 17, 2012, finding This
Court had not committed an abuse of discretion when sentencing Appellant. Id. at 5-9. Appellant
chose not to contest the Superior Court's ruling, thereby ending the direct appeal phase of this
matter.


          Appellant then filed a prose Post-Conviction Relief Act ("PCRA") Petition on March 15,
2013. Therein, Appellant again claimed he had been offered, and accepted, a plea deal covering
each of his outstanding criminal matters that called for him to receive an aggregate prison term of
no more than 13 years, but had nevertheless been given a much longer sentence. PCRA Petition at
3. Appellant alleged that Scott DiClaudio, Esq., who had represented Appellant during both the
sentencing and direct appeal phases of his case, had not provided him with effective legal
assistance, due to DiClaudio's putative failure to object to this allegedly unlawful punishment at
the sentencing hearing, or properly preserve the issue for appellate review. Id. at 1, 3. Appellant
subsequently
     .      . hired Daniel Cevallos, Esq. as PCRA counsel, and submitted his Amended Petition
on October 2, 2014, expanding on the arguments he had made in his initial pro se PCRA Petition
regarding attorney Di Claudio, and making new claims about the allegedly deficient representation
he had received from Robert Trimble, Esq., who had been Appellant's lawyer during the trial itself.
Amended Petition at 1-10.2 The Commonwealth responded on March 17, 2015 by docketing a
Motion to Dismiss and, after reviewing both Appellant's and the Commonwealth's submissions,
this Court granted the Commonwealth's            Motion on October 26, 2015, thereby dismissing


2Appellant supplemented his Amended Petition with affidavits from two third parties, who claimed to have
been present during the trial and allegedly heard Trimble tell Appellant that he would be sentenced to no
more than 12 years in prison ifhe agreed to plead guilty. See Amended Petition, Ex. D (Frank Thomas
affidavit); Certification of Witness Justin White in Support of Appellant's PCRA Petition at 1.

                                                     3
Appellant's Amended Petition without holding an evidentiary hearing. Ceisler Order, 10/26/15 at
I.


       On November 20, 2015, Appellant filed another PCRA Petition, in which he stated he
wished to appeal the dismissal of his Amended Petition, but was now "indigent" and could no
longer afford to retain Cevallos. PCRA Petition. 11/20/1 S at 7. As a result, Appellant requested he
be allowed to proceed in forma pauperis and be given court-appointed counsel "to represent his
interest to the Superior Court." Id. Construing this filing as a mislabeled Petition to Proceed In
Forma Pauperis and for Appointment of Counsel, This Court granted said Petition on May 12,
2016, ordered that he be provided with court-appointed counsel, and gave him 30 days from the
date of counsel's appointment to file an appeal. Ceisler Order, 5/12/16 at 1. David Barrish, Esq.
then entered his appearance on behalf of Appellant on June 29, 2016, and appealed this Court's
dismissal of his client's Amended Petition on July, 26, 2016.


       In response, this Court issued an order on July 29, 2016, pursuant to Pa. R.A.P. 1925(b),
directing Appellant "to file of record with the Court of Common Pleas and serve on the trial judge,
as well as all parties in interest ... a concise statement of errors complained of on appeal no later
than twenty-one (21) days after entry of this Order." Ceisler Order, 7/29/16 at l. On August 17,
2016, Appellant petitioned This Court for additional time to prepare and submit his PCRA
Statement of Errors, whereupon This Court extended the filing deadline until September 6, 2016.
See Petition to Extend Time to File Concise Statement of Errors Complained of on Appeal at 1;
Ceisler Order, 8/18/16 at 1. Appellant docketed his PCRA Statement of Errors on September 6,
2016, claiming therein that this Court had "erred when it dismissed Appellant['s] ... [Amended]
Petition and denied him relief requested in the form of permission to withdraw his guilty plea, or,
in the alternative, an evidentiary hearing." PCRA Statement of Errors at 1.


II.    DISCUSSION
       This Court respectfully requests that the instant appeal be denied for the following reasons:
        1. Appellant has waived his ability to challenge this Court's dismissal of his Amended
           Petition, due to the Appellant's manifestly vague PCRA Statement of Errors;




                                                  4
       2. Appellant failed to raise any claims in his Amended Petition establishing a genuine
           issue of fact as to whether Appellant's decision to plead guilty was knowing, intelligent,
           and voluntary.



       Preliminarily, this Court asserts that Appellant's Statement of Error is manifestly deficient
and Appellant has thus waived this issue on his PCRA appeal. As explained by the Superior Court:
       Pa. R.A.P. 1925 is intended to aid trialjudges in identifying and focusing upon those issues
       which the parties plan to raise on appeal. .. and is thus a crucial component of the appellate
       process. Thus when the trial court has to guess what issues an appellant is appealing, that
       is not enough for meaningful review ... [for w]hen an appellant fails adequately to identify
       in a concise manner the issues sought to be pursued on appeal, the trial court is impeded in
       its preparation of a legal analysis which is pertinent to those issues. In other words, a
       [Statement of Errors] which is too vague to allow the court to identify the issues raised on
       appeal is the functional equivalent of no [Statement of Errors] at all.
Com. v. Lemon, 804 A.2d 34, 37 (Pa. Super. Ct. 2002) (citations and punctuation omitted); see
Pa. R.A.P 1925(b)(4)(ii) ("The Statement [of Errors] shall concisely identify each ruling or error
that the appellant intends to challenge with sufficient detail to identify all pertinent issues for the
[trial] judge."). Here, Appellant has bluntly stated, without any explanation, reasoning, or
references to the record, that this Court "erred when it dismissed [his]... [Amended] Petition and
denied him relief requested in the form of permission to withdraw his guilty plea, or, in the
alternative, an evidentiary hearing." PCRA Statement of Errors at 1. This conclusory declaration
offers no meaningful guidance as to why Appellant believes this Court erred. It is nothing more
than a generalized and imprecise attack upon this Court's ruling and reasoning. Accordingly,
Appellant has waived his ability to contest this Court's sentencing decision via the instant appeal.
See Com. v. Dowling. 778 A.2d 683, 686-87 (Pa. Super. Ct. 2001) ("[A] Concise Statementwhich
is too vague to allow the court to identify the issues raised on appeal is the functional equivalent
of no Concise Statement at all."); id. at 686 (quoting Com. v. Butler, 756 A.2d 55, 57 (Pa. Super.
Ct. 2000) ("When a court has to guess what issues an appellant is appealing, that is not enough for
meaningful review.").

                                                I

        Assuming arguendo that Appellant did not commit such a waiver, it remains that his claims
that his ineffective assistance of counsel claim is utterly without merit. To obtain relief under the
PCRA on the basis of ineffective assistance, the petitioner must prove that his conviction or


                                                    5
sentence resulted from his counsel's lack of proper conduct which, under the circumstances of the
particular case, "so undermined the truth-determining process that no reliable adjudication or
innocence could have taken place." 42 Pa. C.S. § 9543(a)(2)(ii). The PCRA court reviews such a
claim with the presumption that counsel's performance was constitutionally adequate, and it is the
petitioner's burden to demonstrate otherwise. Com. v. Johnson, 966 A.2d 523, 533-36 (Pa. 2009).
Specifically, the petitioner must establish that: "(1) the underlying issue has arguable merit; (2)
counsel's actions lacked an objective reasonable basis; and (3) actual prejudice befell the
petitioner from counsel's act or omission." Id. at 533 (emphasis added and citations omitted).
Further, if it is clear that Appellant has not met the prejudice prong of the ineffectiveness standard,
the claim may be dismissed on that basis alone without the court addressing the first and second
prongs. Com. v. Travaglia, 661 A.2d 352, 366 (Pa. 1995) (citing Strickland v. Washington, 466
U.S. 668, 670 (1984)). "Moreover, claims of counsel's ineffectivenessin connection with a guilty
plea will provide a basis for relief only if the ineffectiveness caused an involuntary or unknowing
plea." Com. v. Yager, 685 A.2d 1000, 1004 (Pa. Super. Ct. 1996) (citing Com. v. Chumley, 394
A.2d 497 (Pa. 1978)).
        Because a plea of guilty effectively waives all non-jurisdictional defects and defenses, after
        sentencing, allegations of ineffectiveness of counsel in this context provide a basis for
        withdrawal of the plea only where there is a causal nexus between counsel's
        ineffectiveness, if any, and an unknowing or involuntary plea. The guilty plea hearing
        becomes the significant procedure under scrutiny. The focus of the inquiry is whether the
        accused was misled or misinformed and acted under that misguided influence when
        entering the guilty plea.
Com. v. Flood, 627 A.2d 1193, 1199 (Pa. Super. Ct. 1993) (citations and punctuation omitted,
emphasis in original). "The law does not require that appellant be pleased with the outcome of his
decision to enter a plea of guilty: 'All that is required is that appellant's decision to plead guilty be
knowingly, voluntarily and intelligently made.'" Yager, 685 at 1004 (citing and quoting Com. v.
Myers. 642 A.2d 1103, 1105 (Pa. Super. Ct. 1994)) (punctuation omitted).


        It is well-settled that a PCRA court may dismiss a PCRA petition without a hearing where
"there are no genuine issues concerning any material fact and the defendant is not entitled to post-
conviction relief, and no purpose would be served by an further proceedings." Pa. R. Crim. P.
907(1). Thus, a PCRA petitioner is not automatically granted an evidentiary hearing and, where a
petition is "insufficient to state a claim for post-conviction relief," a court may refuse to grant a


                                                    6
hearing. Com. v. Clark, 961 A.2d 80, 91 (Pa. 2008). Thus, if a petitioner fails to establish that there
is a genuine issue of material fact regarding whether he received competent, effective legal
assistance, his petition should be dismissed without a hearing as a matter of course.


        As already noted, Appellant expressed his desire to plead guilty after Mr. Teel took the
stand and identified Appellant as the person who had shot him 28 times, due to Appellant's
displeasure with the quality of the cough syrup he had purchased from Mr. Teel. This led to a
lengthy colloquy on April 20, 2011 involving this Court, Appellant's trial counsel Mr. Trimble,
Assistant District Attorney Lorraine Donnelly, Esq., and Appellant:
        THIS COURT: Mr. Mcl.aughlin, as you know we are in the middle of a jury trial. I
        understand now that you have decided you don't wish to proceed with this jury trial
        but, in fact, you would rather just plead guilty to the charges attempted murder as a
        felony of the first degree, aggravated assault as a felony of the first degree, conspiracy
        as a felony of the first degree, possession of a prohibited firearm as a misdemeanor of
        the first degree, carrying a firearm without a license as a misdemeanor of the first
        degree and possession of an instrument of crime as a felony of the first degree. Every
        F-1 case carries with it a maximum jail sentence of 20 years and maximum fine of
        $35,000. Every F-1 charge, I mean. In this case the aggravated assault would merge
        with the attempted murder but you would still face a maximum of 40 years for the
        attempted murder and conspiracy. On the gun charges, all the misdemeanors carry
        with them a maximum jail sentence of five years and a maximum flne of $10,000. So
        these three crimes could result in a maximum jail sentence of 15 years and a
        maximum fine of $30,000. This is an open plea. That means that the Commonwealth
        is not making any recommendation at this point. There's no sentence on the table.
        And I am not going to sentence today. What I would do is I will order a presentence
         investigation and I would learn more about you and we would come back for sentencing.
         But I do want you to know that somebody always gets a benefit for pleading. Nobody
         gets punished for exercising their Constitutional right but you get a benefit for a guilty
         plea but I don't know what I'm going to sentence you to yet. I also understand that
         you have an open gun case. Your attorney wants to bring that in and you plead guilty
         to that on the date of sentencing as well and I would give you a very generous benefit
         for a plea on that. Most likely whatever would happen with that would be a
         concurrent sentence or something like that. Do you understand?
        MR. 1RIMBLE: Do you understand what concurrent means?
        THIS COURT: It means it will run at the same time so-but the fact is I'm not making
        any promises to what the sentence will be. I need to know more about you. So it is an
        open plea. Is that your understanding of the plea negotiations at this point?
         APPELLANT: Yes.
         THIS COURT: Mr. McLaughlin, how old are you?
         APPELLANT: Twenty.

                                                    7
THIS COURT: And how far did you complete school?
APPELLANT: High school diploma.
THIS COURT: So you obviously read, write, and understand the English language?
APPELLANT: Yes.
THIS COURT: Are you currently under the influence of any drugs or alcohol?
APPELLANT: No.
THIS COURT: Are you taking any prescription medications?
APPELLANT: No.
THIS COURT: Are you being treated for any mental or emotional problems?
APPELLANT: No.
THIS COURT: So do you understand what's going on in this courtroom today?
APPELLANT: Yes.
THIS COURT: And have you made this decision to plead guilty after discussing this
matter with your attorney and a family member?
APPELLANT: Yes.
THIS COURT: Okay. As you know, sir, you did have an absolute right to complete
this trial and the Commonwealth did have the burden of proof. They have to prove
you're guilty of these charges beyond a reasonable doubt. You heard me tell the jury
that. Do you understand that?
APPELLANT: Yes.
THIS COURT: So you are now giving up your right to see, hear or challenge any of
the additional evidence or witnesses that would have been presented. Do you
understand that?
APPELLANT: Yes.
THIS COURT: Okay. So you understood what your jury trial rights are because we're
going through the pretrial rights. After you plead guilty and after you are sentenced, you
have very limited appeal rights. You're only going to be able to appeal this conviction or
this sentence under one of three circumstances. The first would be if you could prove that
you didn't know what you were doing here today or that you were forced or threatened to
plead guilty against your will. Now I'm looking at you. I'm talking to you. You seem
fully competent of what's going on -and aware of your surroundings. The question
that I have for you is: This decision to plead guilty, sir, is it a decision you are making
of your own freewill after discussing this with your attorney and your family?
APPELLANT: Yes.
THIS COURT: There's two other ways you could appeal this decision. The other way
would be by proving that I didn't have the jurisdiction or authority to handle this case. I
can assure you I do. The third way would be if! imposed an illegal or an improper sentence.


                                         8
I can promise you I will not do that. You will also get the benefit of the plea. Do you
understand that?
APPELLANT: Yes.
THIS COURT: Now, I understand that you're on probation with Judge Pew. This plea will
result in the direct violation of her probation but in light of the situation I think whatever I
do she's just going to kind of go along with. Okay. Do you understand that?
APPELLANT: Yes ...
MS. DONNELLY: Your Honor, I think given our posture I think I need to ask a couple
more questions on the colloquy.
THIS COURT: Sure. Go ahead.
MS. DONNELLY: Mr. McLaughlin, you understand that obviously we're in the middle of
a jury trial, right?'
APPELLANT: Yes.
MS. DONNELLY: And you understand that the jury is sitting in the back and we're ready
to proceed with thisjury trial?
APPELLANT: Yes.
MS. DONNELLY: You sat here with your attorney duringjury selection and you saw that
he cross-examined the two witnesses that the Commonwealth called so far, right?
APPELLANT: Yes.
MS. DONNELLY: If you plead guilty today, you understand that this jury is going to
be dismissed because of that? Do you understand that?
APPELLANT: Yes.
MS. DONNELLY: You understand you will not be able to then come back and attempt
to withdraw your guilty plea? Today is your chance if you would like a jury trial or
you can plead guilty because you are guilty? Do you understand that?
APPELLANT: Yes.
MS. DONNELLY: Given all of that, is it still your desire to plead guilty today rather
than finish the jury trial?
APPELLANT: Plead guilty.
                                         I


MS. DONNELLY: Okay. Are you pleading guilty because you are guilty?
APPELLANT: Yes.
MS. DONNELLY: And no one has made you any promises about the number or what
kind of sentence you're going to get. You understand it's an open guilty plea?
                                         I

APPELLANT: Yes.
MS. DONNELLY: Thank you, Your Honor,



                                             9
THIS COURT: All right. You're not going to be able to withdraw your plea. Do you
understand that?
APPELLANT: Yes.
THIS COURT: Okay. All right. Then if you wouldn't mind unless you have additional
questions?
MS. DONNELLY: No more additional questions. As for the recitation of the facts, I
would move to incorporate the jury trial testimony. I think that the facts laid out
already have made out [Appellant's] guilt.
THIS COURT: Okay. All right.
MR. TRIMBLE: I'm in agreement with that, Your Honor.
THIS COURT: All right. Are these the facts you're pleading guilty to then, sir?
APPELLANT: Yes.
COURT CRIER: Please stand, Mr. McLaughlin.
MR. TRIMBLE: Your Honor, if I may, there was just one - have you had enough
time to speak to me, Mr. McLaughlin? You have to say it out loud.
APPELLANT: Yes.
MR. TRIMBLE: Okay. Are you satisfied with my representation?
                                    '
APPELLANT: Yes.
MR. TRIMBLE: Okay. Are you sure you've had enough time? You're good with this?
APPELLANT: Yes.
COURT CRIER: Mr. Melvin McLaughlin, to this Common Pleas Document No.
12910~2010, charging Count 1, attempted murder, how do you plead, guilty or not
guilty?
APPELLANT: Guilty.
COURT CRIER: Charging Count 2, aggravated assault, how do you plead, guiJty or
not guilty?
APPELLANT: Guilty.
COURT CRIER: Charging Count 3, criminal conspiracy, how do you plead, guilty or
not guilty?
APPELLANT: Guilty.
COURT CRIER: Charging Count 5, possession of a firearm prohibited, how do you
plead, guilty or not guilty?
APPELLANT: Guilty.
COURT CRIER: Charging Count 6, carrying a firearm in public in Philadelphia, how
do you plead, guilty or not guilty?
APPELLANT: Guilty.

                                        10
       COURT CR1ER: And Count 7, possession of an instrument of crime, how do you plead,
       guilty or not guilty?
       APPELLANT: Guilty.
       COURT CRIER: Your Honor ••• [Appellant], has pied guilty to Count 1, criminal
       attempt murder; Count 2, aggravated assault; Count 3, criminal conspiracy; Count
       5, carrying firearm prohibited; Count 6, carrying firearms in public; and Count 7,
       PIC and is now signing the docket sheet.
       THIS COURT: Now that we've been through the colloquy, let's have [Appellant], let's
       have [Trimble] and let's have (Donnelly] sign the form. Mr. McLaughlin, I'm satisfied
       that your decision to plead guilty has been a knowing, intentional and voluntary
       decision. I accept your plea, Okay.
       APPELLANT: Yes. Thank you.
N.T. 4/20/11 at 101-11 (emphasis added). In short, when the Appellant decided to plead guilty,
Appellant was repeatedly cautioned about his decision's import, as well as about the fact he was
giving an open plea. Appellant still decided to move forward with pleading guilty, expressed no
hesitation whatsoever and repeatedly confirmed that he understood the consequences of his choice.
                                              I
Thereafter, Appellant reiterated his desire to enter an open guilty plea at his sentencing hearing
and, in addition, signed three separate written guilty plea colloquies on which the phrase "[tlhere
is no plea bargain or agreement of any kind" was circled, or it was expressly stated that the plea
was an "open" one." See N.T. 8/8/11 at 3-16~ Commonwealth's Motion to Dismiss, Exs. A-C
(Appellant's three written guilty plea colloquies). Finally, Appellant expressed no
contemporaneous shock or surprise when this Court told him he was being given an aggregate
term of between 20 and 40 years in prison, and merely affirmed he understood he had pled guilty,
been sentenced, and now had certain, limited avenues through which he could challenge that
sentence. See N.T. 8/8/11 at 49-51. In light of this overwhelming evidence, this Court determined
there was no doubt Appellant knew there was no plea bargain on the table, but still made a
knowing, intelligent, and voluntary decision to admit that he had shot Mr. Teel, and to
consequently enter into a non-negotiated guilty plea. Accordingly, this Court appropriately
exercised its discretion by granting the Commonwealth's Motion to Dismiss, and disposing of
Appellant's Amended Petition without convening an evidentiary hearing.




                                                  11
III.   CONCLUSION
       For the reasons stated above, this Court respectfully requests that the instant PCRA appeal
be denied.


                                                        BYTI!ECO\~

                                                    ~                                   '
                                                                                       J.




                                               12